Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (the “Agreement”) is made as of
            , 2017, by and between Capnia, Inc., a Delaware corporation (the
“Company”), and                             (the “Purchaser”).

In consideration of the mutual covenants and representations set forth below,
the Company and Purchaser agree as follows:

1.    Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company agrees to sell to Purchaser and Purchaser agrees to
purchase from the Company at the closing              shares of the Company’s
Common Stock (the “Shares”), at a purchase price of $0.96 per share, for an
aggregate purchase price of $             (the “Purchase Price”).

2.    Closing and Issuance of Shares. The purchase and sale of the Shares will
take place at: (i) such date and time that is immediately following the closing
of a merger of the Company with Essentialis, Inc. (the “Merger”), which is
expected to close on March 7, 2017; and (ii) the principal office of the
Company, or at such other place as shall be designated by the Company. On or
before March 3, 2017, the Purchaser shall execute and deliver this Agreement. On
or before March 7, 2017, the Purchaser shall deliver the aggregate Purchase
Price set forth above to the Company by wire transfer into an escrow account
pursuant to the instructions set forth on Exhibit B. The Company will issue, as
promptly thereafter as practicable, a stock certificate, registered in the name
of the Purchaser, reflecting the Shares.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to and covenants with the Purchaser, as of the date
hereof and as of the closing, that:

A.    Organization, Good Standing and Qualification. The Company is duly formed
and validly existing under the laws of Delaware, with full corporate power and
authority to conduct its business as it is currently being conducted and to own
its assets; and has secured any other authorizations, approvals, permits and
orders required by law for the conduct by the Company of its business as it is
currently being conducted.

B.    Authorization. The Company has all corporate right, power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. All corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of the Shares contemplated herein and the performance of the
Company’s obligations hereunder has been taken. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

C.    The Shares have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement, will be validly issued, fully
paid and non-assessable and shall be free and clear of any encumbrances,
preemptive rights or restrictions (other than as provided in this Agreement or
any restrictions on transfer generally imposed under applicable
securities laws).

D.    Consents. The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement.

E.    No registration under the Securities Act is required for the offer and
sale of the Shares by the Company to the Purchaser as contemplated hereby. .

F.    Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company or any of its directors or officers that questions the validity of this
Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby.



--------------------------------------------------------------------------------

4.    Conditions to the Purchaser’s Obligation to Close. The Purchasers’
obligation to accept delivery of the Shares and to pay for the Purchase Price
shall be subject to the following conditions:

A.    The representations and warranties of the Company contained in Section 3
shall be true and correct as of the closing.

B.    The Merger has been consummated.

C.    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

D.    There shall not have been a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” means any event, change, violation,
inaccuracy, circumstance or effect that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on, or
result in a material adverse change in, as the case may be, the business,
operations, properties, condition (financial or otherwise), assets, liabilities
or results of operations of the Company.

5. Restrictions on Transfer at Time of Issuance.

A.    Purchaser understands and agrees that the Company shall cause the legends
set forth below, or substantially equivalent legends, to be placed upon any
certificate(s) evidencing ownership of the Shares, together with any other
legends that may be required by the Company or by applicable state or federal
securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT.

B.    Stop-Transfer Notices. Purchaser agrees that to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

C.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

D.    Registration Rights. The Company shall use commercially reasonable efforts
to file a registration of the Shares with the Securities and Exchange Commission
(the “SEC”) covering resales of the Shares no later than forty-five (45) days
following the closing, and cause the registration statement to become effective
no later than ninety (90) days after such filing; provided, however, that in the
event that such registration statement is reviewed by the SEC, then the
effectiveness deadline shall be extended to one hundred eighty (180) days
following such filing. The Company shall bear all expenses of such registration.
Subject to customary rights to suspend or delay sales from time to time in order
to update the registration statement and prospectus to correct what might
otherwise constitute a material misstatement or omission therein, the Company
will use its reasonable best efforts to keep such registration statement
effective until the date by which all the Shares have been sold. With respect to
material misstatements and omissions in the registration statement and
securities law violations, the Company will indemnify the Purchaser other than
for written information provided by the Purchaser for use in the registration
statement.

E.    No Transfers to Bad Actors. The Purchaser agrees not to sell, assign,
transfer, pledge, encumber or otherwise dispose of any securities of the
Company, or any beneficial interest therein, to any person (other than the
Company) unless and until the proposed transferee confirms to the reasonable
satisfaction of the Company that neither



--------------------------------------------------------------------------------

the proposed transferee nor any of its directors, executive officers, other
officers that may serve as a director or officer of any company in which it
invests, general partners or managing members nor any person that would be
deemed a beneficial owner of those securities (in accordance with Rule 506(d) of
the Securities Act) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the Securities Act (“Bad
Actor Disqualifications”), except as set forth in Rule 506(d)(2)(ii) or (iii) or
(d)(3) under the Securities Act and disclosed, reasonably in advance of the
transfer, in writing in reasonable detail to the Company. The Purchaser will
promptly notify the Company in writing if the Purchaser or, to the Purchaser’s
knowledge, any person specified in Rule 506(d)(1) under the Securities Act
becomes subject to any Bad Actor Disqualification.

F.    Restrictions Binding on Transferees. All transferees of Shares or any
interest therein shall receive and hold such Shares or interest subject to all
of the provisions of this Agreement, and there shall be no further transfer of
such Shares except in accordance with the terms of this Agreement.

6. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Agreement.

7. General Provisions.

A.    Choice of Law; Entire Agreement. This Agreement shall be governed by the
internal substantive laws, but not the choice of law rules, of California.

B.    Integration. This Agreement represents the entire agreement between the
parties with respect to the purchase of the Shares by the Purchaser and
supercedes and replaces any and all prior written or oral agreements regarding
the subject matter of this Agreement including, but not limited to, any
representations made during any interviews, relocation discussions or
negotiations whether written or oral.

C.    Notices. Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company or the Purchaser
pursuant to the terms of this Agreement shall be in writing and shall be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) 1 business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) 1 business day after being deposited
with an overnight courier service or (v) 4 days after being deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses provided to the Company (which the Company agrees to disclose to the
other parties upon request) or such other address as a party may request by
notifying the other in writing.

D.    Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section or which becomes bound by the
terms of this Agreement by operation of law. Subject to the restrictions on
transfer set forth in this Agreement, this Agreement shall be binding upon
Purchaser and his heirs, executors, administrators, successors and assigns.

E.    Assignment. The rights granted to the Purchaser under this Agreement are
not assignable by the Purchaser under any circumstances.

F.    Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.



--------------------------------------------------------------------------------

G.    Purchaser Investment Representations and Further Documents. The Purchaser
agrees upon request to execute any further documents or instruments necessary or
reasonably desirable in the view of the Company to carry out the purposes or
intent of this Agreement. In furtherance of the above, the Purchaser hereby
makes the investment representations listed on Exhibit A to the Company as of
the date of this Agreement, and agrees that such representations are
incorporated into this Agreement by this reference, such that the Company may
rely on them in issuing the Shares.

H.    Severability. Should any provision of this Agreement be found to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable to the greatest extent permitted by law.

I.    Rights as Stockholder. Subject to the terms and conditions of this
Agreement, Purchaser shall have all of the rights of a stockholder of the
Company with respect to the Shares from and after the date that Purchaser
delivers a fully executed copy of this Agreement (including all exhibits and
attachments thereto) and full payment for the Shares to the Company, and until
such time as Purchaser disposes of the Shares in accordance with this Agreement.
Upon such transfer, Purchaser shall have no further rights as a holder of the
Shares so purchased except (in the case of a transfer to the Company) the right
to receive payment for the Shares so purchased in accordance with the provisions
of this Agreement, and Purchaser shall forthwith cause the certificate(s)
evidencing the Shares so purchased to be surrendered to the Company for transfer
or cancellation.

J.    Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be adjusted to reflect any
stock split, stock dividend or other change in the Shares which may be made
after the date of this Agreement.

K.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages shall be binding originals.

The parties represent that they have read this Agreement in its entirety, have
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand this Agreement. The Purchaser agrees to notify
the Company of any change in his address below.

 

PURCHASER     CAPNIA, INC. By:  

 

   

 

      Signature Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Address:      

 

     

 

      E-mail Address:      

 

     



--------------------------------------------------------------------------------

EXHIBIT A

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER

   :   

COMPANY

   :   

Capnia, Inc.

SECURITY

   :   

Common Stock

AMOUNT

   :   

DATE

   :   

In connection with the purchase of the above-listed shares, I represent to the
Company as follows:

1.    The Company May Rely on These Representations. I understand that the
Company’s sale of the shares to me has not been registered under the Securities
Act of 1933, as amended, because the Company believes, relying in part on my
representations in this document, that an exemption from such registration
requirement is available for such sale. I understand that the availability of
this exemption depends upon the representations I am making to the Company in
this document being true and correct.

2.    I am Purchasing for Investment. I am purchasing the shares solely for
investment purposes, and not for further distribution. My entire legal and
beneficial ownership interest in the shares is being purchased and shall be held
solely for my account, except to the extent I intend to hold the shares jointly
with my spouse. I am not a party to, and do not presently intend to enter into,
any contract or other arrangement with any other person or entity involving the
resale, transfer, grant of participation with respect to or other distribution
of any of the shares. My investment intent is not limited to my present
intention to hold the shares for the minimum capital gains period specified
under any applicable tax law, for a deferred sale, for a specified increase or
decrease in the market price of the shares, or for any other fixed period in the
future.

3.    I Can Protect My Own Interests. I can properly evaluate the merits and
risks of an investment in the shares and can protect my own interests in this
regard, whether by reason of my own business and financial expertise, the
business and financial expertise of certain professional advisors unaffiliated
with the Company with whom I have consulted, or my preexisting business or
personal relationship with the Company or any of its officers, directors or
controlling persons.

4.    I am Informed About the Company. I am sufficiently aware of the Company’s
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the shares. I have had opportunity to discuss the plans,
operations and financial condition of the Company with its officers, directors
or controlling persons, and have received all information I deem appropriate for
assessing the risk of an investment in the shares.

5.    I Recognize My Economic Risk. I realize that the purchase of the shares
involves a high degree of risk, and that the Company’s future prospects are
uncertain. I am able to hold the shares indefinitely if required, and am able to
bear the loss of my entire investment in the shares.

6.    I Know the Shares are Restricted Securities. I understand that the shares
are “restricted securities” in that the Company’s sale of the shares to me has
not been registered under the Securities Act in reliance upon an exemption for
non-public offerings. In this regard, I also understand and agree that:

A.    I must hold the shares indefinitely, unless any subsequent proposed resale
by me is registered under the Securities Act, or unless an exemption from
registration is otherwise available (such as Rule 144);



--------------------------------------------------------------------------------

B.    the Company is under no obligation to register any subsequent proposed
resale of the shares by me; and

C.    the certificate evidencing the shares will be imprinted with a legend
which prohibits the transfer of the shares unless such transfer is registered or
such registration is not required in the opinion of counsel for the Company.

7.    I am Familiar With Rule 144. I am familiar with Rule 144 adopted under the
Securities Act, which in some circumstances permits limited public resale of
“restricted securities” like the shares acquired from an issuer in a non-public
offering. I understand that my ability to sell the shares under Rule 144 in the
future is uncertain, and will depend upon, among other things: (i) the
availability of certain current public information about the Company; (ii) the
resale occurring more than one year after my purchase and full payment (within
the meaning of Rule 144) for the shares; and (iii) if I am an affiliate of the
Company, or a non-affiliate who has held the shares less than two years after my
purchase and full payment: (A) the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker, as said term is defined under the Securities Exchange Act of 1934, as
amended, (B) the amount of shares being sold during any three month period not
exceeding the specified limitations stated in Rule 144, and (C) timely filing of
a notice of proposed sale on Form 144, if applicable.

8.    I Know Rule 144 May Never be Available. I understand that the requirements
of Rule 144 may never be met, and that the shares may never be saleable. I
further understand that at the time I wish to sell the shares, there may be no
public market for the Company’s stock upon which to make such a sale, or the
current public information requirements of Rule 144 may not be satisfied, either
of which would preclude me from selling the shares under Rule 144 even if the
one-year minimum holding period had been satisfied.

9.    I Know I am Subject to Further Restrictions on Resale. I understand that
in the event Rule 144 is not available to me, any future proposed sale of any of
the shares by me will not be possible without prior registration under the
Securities Act, compliance with some other registration exemption (which may or
may not be available), or each of the following: (i) my written notice to the
Company containing detailed information regarding the proposed sale, (ii) my
providing an opinion of my counsel to the effect that such sale will not require
registration, and (iii) the Company notifying me in writing that its counsel
concurs in such opinion. I understand that neither the Company nor its counsel
is obligated to provide me with any such opinion. I understand that although
Rule 144 is not exclusive, the Staff of the SEC has stated that persons
proposing to sell private placement securities other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.

10.    I Know I May Have Tax Liability Due to the Uncertain Value of the Shares.
I understand that the Board of Directors believes its valuation of the shares
represents a fair appraisal of their worth, but that it remains possible that,
with the benefit of hindsight, the Internal Revenue Service may successfully
assert that the value of the shares on the date of my purchase is substantially
greater than the Board’s appraisal. I understand that any additional value
ascribed to the shares by such an IRS determination will constitute ordinary
income to me as of the purchase date, and that any additional taxes and interest
due as a result will be my sole responsibility payable only by me, and that the
Company need not and will not reimburse me for that tax liability. I understand
that if such additional value represents more than 25% of my gross income for
the year in which the value of the shares is taxable, the IRS will have 6 years
from the due date for filing the return (or the actual filing date of the return
if filed thereafter) within which to assess me the additional tax and interest
due.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

TRANSACTIONS TRUST ACCOUNT WIRE INSTRUCTIONS

 

-3-